Citation Nr: 0005387	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-06 384	)	DATE
	)
	)       

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arteriosclerosis 
and a heart condition for accrued purposes only.

2.  Entitlement to service connection for diabetes mellitus 
for accrued purposes only.

3.  Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Cipoletta, Attorney



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1969.  
The veteran died on November [redacted], 1995.  The appellant 
is the veteran's widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death, and service connection for 
arteriosclerosis, a heart condition, and diabetes mellitus 
for accrued purposes.


FINDINGS OF FACT

1.  The claims for service connection for arteriosclerosis, a 
heart condition, and diabetes mellitus were pending at the 
time of the veteran's death.

2.  Competent evidence showing a nexus between the veteran's 
arteriosclerosis and his active service, to include exposure 
to herbicides including Agent Orange, is not of record.

3.   There is no evidence that the veteran's arteriosclerosis 
was diagnosed in service or within a year of separation from 
service.


4.  Competent evidence showing a nexus between the veteran's 
diabetes mellitus and his active service, to include exposure 
to herbicides including Agent Orange, is not of record.

5.  There is no evidence that the veteran's diabetes mellitus 
was diagnosed in service or within a year of separation from 
service.

6.  The cause of the veteran's death was certified as 
arteriosclerotic heart disease with renal failure listed as 
other significant condition contributing to death.

7.  At the time of the veteran's death, service connection 
had been established for post traumatic stress disorder, 
evaluated as 10 percent disabling.

8.  Competent medical evidence attributing the veteran's 
cause of death to service has not been presented.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
arteriosclerosis and a heart condition as a result of 
service, to include exposure to herbicides, for accrued 
benefits purposes is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The appellant's claim for service connection for diabetes 
mellitus as a result of service, to include exposure to 
herbicides, for accrued benefits purposes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


3.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking, for accrued benefit purposes, 
service connection for arteriosclerosis, a heart condition, 
and diabetes mellitus to include exposure to herbicides 
during service, as well as service connection for cause of 
death.  It is necessary to determine if a well-grounded claim 
with respect to each issue has been submitted.

In making claims for service connection for accrued purposes 
and service connection for cause of death, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that each claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). 

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Alternatively, the nexus between service and the disability 
can be satisfied by 

evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service or resulted from a service-connected disability.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis.  Where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

I.  Accrued benefits

Generally, the issue of entitlement to accrued benefits must 
be based on the evidence of record at the time of death.  In 
this case, additional documents were associated with the 
claims file after the veteran's death.  However, certain 
records might be viewed from the Court as in the constructive 
possession of VA, and continuation of a regulatory process 
rather than the creation of new evidence.  Therefore, the 
Board has reported all the evidence.  However, we again note 
that the determination must be made based on the evidence on 
file.

At the time of the veteran's death, he had initiated an 
appeal from a denial of claims for entitlement to service 
connection for arteriosclerosis, a heart condition, and 
diabetes mellitus as a result of service to include inservice 
exposure to herbicides.  

Although the veteran's appeals terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased claimant's claim 
for VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, while the appellant's claim for 
accrued benefits in this appeal is separate from the claim 
for service connection that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim and, by statute, the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  In the 
instant case, the veteran died in November 1995, and the 
appellant's claim for accrued benefits was received in May 
1996.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant (the veteran's widow) is 
advancing essentially the same service connection claims (for 
accrued benefit purposes) which the veteran had pending at 
the time of his death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after 

discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Additionally, service connection may be granted for 
disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999). Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

The provisions of 38 C.F.R. § 3.307(a)(6)(iii) stipulate that 
"service in the Republic of Vietnam" contemplates service "in 
the waters offshore...if the conditions of service involved 
duty or visitation in the Republic of Vietnam."  (Emphasis 
added.)

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
or off the coast of Vietnam during the Vietnam era, and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Diseases that have been positively associated with 
Agent Orange exposure are chloracne or other acneform 
diseases consistent with chloracne, porphyria cutanea tarda, 
Hodgkin's disease, non-Hodgkin's lymphoma, respiratory 
cancers, multiple myeloma, and soft-tissue sarcomas.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e)(1999).  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991); 38 C.F.R. § 3.307(a) (1999).


As the veteran served onboard ship, which cruised off the 
coast of Vietnam, the Board acknowledges his possible 
exposure to Agent Orange and/or other herbicides.  The Court 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).

A.  Arteriosclerosis and a heart condition

Prior to his death, the veteran asserted that service 
connection should be granted for arteriosclerosis and a heart 
condition directly and as a result of his exposure to Agent 
Orange.  As noted previously, his surviving spouse has 
continued this claim for accrued benefit purposes only and 
thus, her claim may be considered only on the evidence in the 
file at the time of his death.   

Service medical records do not reveal that the veteran 
complained of, was treated for, or was diagnosed with 
arteriosclerosis or any other heart condition during active 
service or within one year thereof. 

At a December 1985 VA medical examination, an EKG revealed 
sinus tachycardia; however, there was no diagnosis of 
arteriosclerosis or any other heart condition.  The first 
documentation of a diagnosis of arteriosclerosis and other 
heart conditions, including cardiomyopathy and congestive 
heart failure in the veteran's claims folder is a July 1992 
medical insurance form with attached medical forms showing 
the veteran's private hospitalizations being in October 1991.  
The insurance forms show diagnoses only, there were no actual 
private hospital reports of record at the time of the 
veteran's death.  


The appellant's statement that the veteran's heart disease 
was related to his service cannot serve to well ground the 
claim because she is not shown to be competent to make such 
an allegation, as this requires competent medical evidence 
which indicates that the claim is plausible or possible.  
Caluza, 7 Vet. App. at 507; see also Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 
(1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  The 
Board notes that the veteran was discharged from service in 
July 1969 and the record does not contain a diagnosis of 
arteriosclerosis or other heart condition until July 1992, 
more than 20 years after his discharge from service.  
Moreover, no medical professional has related the veteran's 
arteriosclerosis or other heart condition to service in any 
manner including exposure to herbicides including Agent 
Orange.  In view of the absence of that fact, her allegation 
that there is some relationship to service is unsupported.

Therefore, the Board concludes that the appellant's claim for 
service connection for arteriosclerosis or other heart 
condition for accrued purposes is not well grounded and is 
denied.

B.  Diabetes mellitus

Prior to his death, the veteran asserted that service 
connection should be granted for diabetes mellitus directly 
and as a result of his exposure to Agent Orange.  As noted 
previously, his surviving spouse has continued this claim for 
accrued benefit purposes only; thus, her claim may be 
considered only on the evidence in the file at the time of 
his death.   


Service medical records do not reveal that the veteran 
complained of, was treated for, or was diagnosed with 
diabetes mellitus during active service or within one year 
thereof. 

The first documentation of a diagnosis of diabetes mellitus 
in the veteran's claims folder was during a December 1985 VA 
examination.  During that examination, the examiner noted 
that the veteran had nonservice-connected diabetes mellitus.  
The only other evidence of record of diagnoses of diabetes 
mellitus is a July 1992 medical insurance form with attached 
medical forms showing the veteran's private hospitalizations 
being in October 1991.

The appellant's statement that the veteran's diabetes 
mellitus was related to his active service cannot serve to 
well ground the claim because she is not shown to be 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette, 8 Vet. App. at 77; Edenfield, 8 Vet. App. 384; 
Grottveit, 5 Vet.App. at 93.  The Board notes that the 
veteran was discharged from service in July 1969 and the 
record does not contain a diagnosis of diabetes mellitus 
until December 1985, more than 15 years after his discharge 
from service.  Moreover, no medical professional has related 
the disorder to service in any manner including exposure to 
herbicides including Agent Orange.  In view of the absence of 
that fact, her allegation that there is some relationship to 
service is unsupported.  

Therefore, the Board concludes that the appellant's claim for 
service connection for diabetes mellitus for accrued purposes 
is not well grounded and is denied.


II.  Cause of death

The appellant contends that the veteran's death was due to 
disabilities incurred in service or as the result of his 
exposure to herbicides during service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to cause death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death. For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that is casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resultant 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1999).

Moreover, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (1999). 


The death certificate shows that the veteran died in November 
1995, at age 50.  The immediate cause of death was listed as 
arteriosclerotic heart disease.  Renal failure was listed as 
an other significant condition contributing to death.  

Service medical records do not contain findings or diagnoses 
of arteriosclerosis, a heart condition, or renal failure.  
The first diagnosis of record of diabetes mellitus was a 
December 1985 VA examination.  The first diagnosis of record 
of a cardiovascular disease was a July 1992 medical report 
for insurance purposes.  The veteran's physician indicated 
that the veteran began to receive treatment for coronary 
arteriosclerotic disease and cardiomyopathy in 1991.  The 
examiner also noted that the veteran had diabetes mellitus.  

Private medical records received subsequent to the veteran's 
death reveal that he was diagnosed with arteriosclerotic 
heart disease, cardiomyopathy, congestive heart failure, 
coronary artery disease, diabetes, ascites, and pleural 
effusion in October 1991.  At the time of admission, the 
veteran's medical history included a 12-year history of 
insulin dependent diabetes. The October 1991 private 
discharge summary revealed that a culture revealed a 
contaminant.  There were no other statements regarding the 
contaminant.  Additional private medical records to November 
1995 show continued treatment for arteriosclerotic disease, 
cardiomyopathy, congestive heart failure, and insulin 
dependent diabetes mellitus.  Private hospital discharge 
summaries in late 1995 contain statements that the veteran 
has had diabetes mellitus for over 20 years and had been sick 
since the 1970's.  Diagnoses included gastroparesis, 
diabetes, congestive heart failure, renal failure, 
hypotension, and nephritis.


At the time of the veteran's death, service connection was in 
effect for posttraumatic stress disorder, evaluated as 10 
percent disabling.  The evidentiary record reveals that the 
veteran's death in November 1995 was the result of 
arteriosclerotic heart disease due to renal failure. 

The appellant contends that the veteran's death was a result 
of his exposure to Agent Orange during service.  However, no 
physician has established an etiological relationship between 
the veteran's arteriosclerotic heart disease or renal failure 
and his active service.  Furthermore, while the Board notes 
that a 1991 private medical record references a contaminant, 
there is no finding as to what type of contaminant existed 
and there is no competent evidence that this contaminant 
influenced death.  38 C.F.R. § 3.312(c)(3).  There is no 
competent medical evidence relating the finding of this 
contaminant to the veteran's period of service.  
Additionally, while private medical records indicate that the 
veteran had had diabetes for over 20 years, there is no 
competent medical evidence relating the diabetes to the 
veteran's period of service.  The appellant's claim is 
supported solely by her own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim well 
grounded.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 495. 

In the absence of any evidence establishing an etiological 
relationship between the veteran's cause of death and his 
active service, there is no plausible basis for entitlement 
to service connection for the cause of the veteran's death.  
Thus, the Board concludes that the appellant's claim for 
service connection for the cause of the veteran's death is 
not well grounded.


The Board acknowledges that it has decided some of the issues 
on appeal on a different basis than did the RO.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether the appellant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decisions herein.  The appellant's claims were denied by 
the RO.  The Board considered the same law and regulations.  
The Board merely concludes that the appellant did not meet 
the initial threshold evidentiary requirement to submit well 
grounded claims.  The result is the same.


ORDER

Service connection for arteriosclerosis and a heart 
condition, for accrued benefit purposes, is denied.  Service 
connection for diabetes mellitus, for accrued benefit 
purposes, is denied.  Service connection for the cause of the 
veteran's death is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

